DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 4-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In view of the amendments made to claims 4 and 5 regarding the processor unit, an updated search was conducted and new rejections are set forth below.  
In the Restriction/Election requirement from November 13, 2020, a provisional election was made to prosecute the invention of species 1, claim 4.  Claims 10, 14, 15, and 19 were withdrawn from further consideration by the examiner as being drawn to a non-elected invention.  In the response submitted 10/14/21, Applicant has listed claims 1-3 and 11-20 as withdrawn.  Claim 10 (from the 10/14/2021) is not listed as (withdrawn) in the claim set. In view of the Restriction/Election response from 11/13/2020, claims 1-3 and 10-20 are considered withdrawn as claims 10 is also directed to non-elected species.  Therefore, claims 4-9 are drawn to the elected invention and are currently rejected in this office action.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 4 and 5 are directed to “using an algorithm”.  The specification does not provide any further support for the steps involved in the “algorithm”.  Paragraphs [0020 and 0023] only make reference to using “other algorithm to map the prostate and prostate cancer” but does not outline any of the steps involved in executing this algorithm.  It is suggested that Applicant response provide support for this “algorithm” from the specification.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
an algorithm”.  Claims do not further define the steps in this algorithm that are being used to process the second signal and produce the tomographic representation of the prostate.  
Claim 5, lines 5-6, recite “interpolating a thermoelastic expansion to produce voxel representation of a prostate using an algorithm”.  Claims do not further define the steps in this algorithm that are being used to interpolate a thermoelastic expansion to produce voxel representation of a prostate.  
Claim 5, line 9, recite “a CPU for storing a voxel representation of a prostate using an algorithm”.  Claims do not further define the steps in this algorithm that is being used to store a voxel representation of the prostate.  
It is suggested that the language with respect to “an algorithm” be further defined in the claims to specify the steps involved in the algorithms. 
Additionally, with respect to claims 4 and 5, both recite “an algorithm”.  It is not clear from the claim language if both claims are referring to the same algorithms or different algorithms. 
 It is suggested that this claim language with respect “an algorithm” in both claims 4 and 5 be further clarified for proper antecedent basis.  
Claim 4, line 5 recites “a prostate cancer cell”.  Line 9 also recites “a prostate cancer cell”.  It is suggested that line 9 be modified to “the prostate cancer cell”.  
Claim 4, line 7 recites “a prostate”.  Line 16 also recites “a prostate”.  It is suggested that line 16 be modified to “the prostate”.  
Claim 5, line 5 recites “a prostate”.  Being dependent of claim 4 which recites “a prostate” in line 7, claim 5 line 5 should be modified to “the prostate”.  
Claim 5, line 5 recites “produce voxel representation of a prostate”.  Line 9 recites “a voxel representation”.  It is suggested that line 9 be modified to “the voxel representation”.
Claim Objections
Claim 4 is objected to because of the following informalities:  In lines 7, 9, and 12, “prostrate” should be corrected to “prostate”.  Appropriate correction is required.
Claim 4, lines 9-12 should perhaps be indented in further with respect to lines 6-8 as lines 6-8 are directed to the photo-acoustic imaging probe and lines 9-12 are further components of the photo-acoustic imaging probe.  This would provide clarity that lines 9-12 are components directed to the photo-acoustic imaging probe.
Claim 4, lines 18-20 (and at least one of a phased array of ultrasound sensors, a set of monolithic single channel sensors, and an ensemble of phased array of ultrasound sensor) should perhaps be in a separate line from the processor unit components lines 13-18.  As per specification, paragraph [0029], the “photo-acoustic imaging probe comprises one of a phased array of ultrasound sensors…”  Therefore, it is suggested that lines 18-20 (and at least one of a phased array of ultrasound sensors, a set of monolithic single channel sensors, and an ensemble of phased array of ultrasound sensor) be moved to an indent under the photo-acoustic imaging probe lines 6-8.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable in view of Maier-Hein et al. (20190059736) Huang et al. (20150209453) and further in view of Wang et al. (20160249812).
Maier-Hein et al. teach of a system for fluorescence aided surgery where the spatial position of one or more fluorescence markers within the body of the patient is included in the 3D patient data set 
Maier-Hein et al. do not explicitly teach of the specifics of the fluorophore peptide dye conjugate compound of claim 4 and one of the claimed cancerous regions of claim 6.  In a similar field of endeavor Huang et al. teach of the use of PSMA specific imaging agent for real-time fluorescence detection of prostate cancers where the targeted fluorophore compound would bind prostatic tissue and lead to detectable levels of fluorescence [0127].  Huang et al. teach of the use of PSMA-specific imaging agents to image PSMA within a tissue region to guide the treatment of diseases such as prostate cancer [0008, 0009].  Huang et al. teach of a PSMA-specific imaging agent that can be detected using 
The previous references therefore teaches of producing a tomographic representation of a prostate using an algorithm but does not teach of the specifics of the processing unit and the photoacoustic signal.  In a similar field of endeavor Wang et al. teach of photoacoustic imaging and using photoacoustic tomography to characterize a target or targeted area within a tissue [0005] such as prostate tumor [0116] using one or more array of ultrasound sensors [0091, 0112] where the photoacoustic effect signal is created by a thermoelastic expansion [0153] and includes the processor and memory for storage of voxel representation or volumetric imaging of the prostate [0100, 0113, 0181, 0194].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Wang et al. to modify the previous references to be able to effectively produce photoacoustic images across different depth ranges [0112] and produce volumetric photoacoustic images at high rates [0113] and therefore significantly enriching the contrast of the ultrasound image and provide functional information [Wang, [0122]].
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maier-Hein et al. in view of Huang et al. in view of Wang et al. and further in view of Golijanin (20070122344).  Huang et al. teach of the fluorophore peptide dye conjugate to be a compound that attaches to cancerous region of lung, or bladder or breast [0064, 0065] but the previous references do not explicitly teach of the specifics of the cavernous nerve adjacent the prostate.  In a similar field of endeavor Golijanin teaches of system and method for determining location of nerves by use of fluorescent dyes and locating the cavernous nerves (abstract).  Golijanin teaches of visualizing the cavernous nerves by injecting dye into the cavernous body innervated by the cavernous nerve whole visualization is desired including the nerves around both sides of the prostate to be differentiated from the prostate and the cancerous region [0026].  Golijanin teaches of the fluorophore peptide dye to be taken up by nerve cells that has low toxicity and is injected into the corpora cavernosa of the one corpus canvernosum [0021, 0031, 0037].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Golijanin to modify the previous references to effectively determine the margin between prostate and non-prostate tissue to determine where the prostate tissue ends [Golijanin, [0026]].  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/ Primary Examiner, Art Unit 3793